SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission File No. 000-52375 KESSELRING HOLDING CORPORATION (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4838580 (IRS Employer Identification Number) 6710 Professional Parkway, Suite 301 Sarasota, Florida 34240 (Addresses of principal executive offices) 34240 (Zip Code) Issuer's telephone number, including area code: (941) 371-0440 Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [ ]No [X] As of December 31, 2007, 35,667,665 shares of Common Stock were outstanding. Transitional Small Business Disclosure Format (check one):Yes [ ]No [X] 1 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES INDEX PART I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets at December 31, 2007 (Unaudited) and September 30, 2007 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended December 31, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended December 31, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3. Controls and Procedures 18 PART II. Other Information Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 Certain information included in this report and other Company filings (collectively, “SEC filings”) under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended (as well as information communicated orally or in writing between the dates of such SEC filings) contains or may contain forward looking information that is subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the Company’s ability to raise capital, national and local economic conditions, the lack of an established operating history for the Company’s current business activities, conditions and trends in the restoration and general contracting industries in general, changes in interest rates, the impact of severe weather on the Company’s operations,the effect of governmental regulation on the Company and other factors described from time to time in our filings with the Securities and Exchange Commission. 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2007 December 31 September 30 Assets (Unaudited) Current assets Cash and cash equivalent $ 79,705 $ 159,744 Accounts receivable, net of allowance for doubtful accounts of$96,264 and$96,264, respectively 1,871,983 1,311,833 Inventories 448,877 580,203 Costs and estimated earnings in excess of billings on uncompleted contracts 70,689 132,435 Deferred income tax asset - - Other Current Assets 110,145 141,669 Total current assets 2,581,399 2,325,884 Property and equipment, net 2,774,223 2,643,835 Intangible assets, net 20,999 24,499 Deferred loan costs 53,633 55,095 Total assets $ 5,430,254 $ 5,049,313 Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $ 1,787,455 $ 1,488,154 Billings in excess of costs and estimated earnings on uncompleted contracts 352,007 192,932 Notes payable and current maturities of long-term debt 331,161 31,246 Notes payable - related parties 675,000 - Deferred income taxes - - Total current liabilities 3,145,623 1,712,333 Long-term debt, less current maturities 1,619,227 1,543,435 Total liabilities 4,764,850 3,255,768 Commitments and contingent liabilities (Note 8) - - Stockholders' equity Preferred stock, $.0001 par value, 20,000,000 shares authorized; 1,000,000 and 0 Series A shares issued and outstanding, respectively aggregate liquidation preference of $1,725,000 1,500,000 1,500,000 Common stock, $0.0001 par value, 200,000,000 shares authorized; 35,667,665 and 35,507,665 shares issued and outstanding, respectively 3,567 3,551 Additional paid-in capital 4,163,965 3,984,152 Accumulated deficit (5,002,128 ) (3,694,158 ) Total stockholders' equity 665,404 1,793,545 Total liabilities and stockholder's equity $ 5,430,254 $ 5,049,313 See notes to condensed consolidated financial statements. 3 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED DECEMBER 31, 2 2007 2006 (Unaudited) Revenues Contract services $ 908,718 $ 1,864,131 Product sales 1,789,156 1,508,183 2,697,874 3,372,314 Cost of revenues Contract services 816,700 1,358,971 Product sales 1,396,190 1,235,488 2,212,890 2,594,459 Gross profit 484,984 777,855 Operating expenses Salaries and benefits, including share-based payments of $184,830 in 2007 984,639 269,292 Professional fees 327,785 462,683 Rent and occupancy 66,776 38,116 Depreciation and amortization, less amounts incuded in cost of revenues 35,684 40,848 Repairs and maintenance 27,360 14,714 Transportation 34,748 7,980 Insurance 42,364 - Advertising 34,447 - Other operating expenses 205,752 108,686 1,759,555 942,318 Loss from operations (1,274,571 ) (164,463 ) Other income (expense) Interest income - 2,040 Interest expense (34,255 ) (19,866 ) Other income (expense), net 1,198 (2,034 ) Total other income (expense), net (33,057 ) (19,860 ) Loss before income taxes (1,307,628 ) (184,323 ) Income tax benefit - 62,671 Net loss (1,307,628 ) (121,652 ) Undeclared preferred stock dividends (37,500 ) - Loss applicable to common shareholders $ (1,345,128 ) $ (121,652 ) Loss per common share Basic and diluted $ (0.04 ) $ (0.00 ) Weighted average common shares outstanding Basic and diluted 35,541,072 26,192,422 See notes to condensed consolidated financial statements. 4 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED DECEMBER 31, 2 2007 2006 (Unaudited) Cash flows from operating activities: Net loss $ (1,307,628 ) $ (121,652 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization 62,613 69,201 Stock-based compensation—employees 184,830 - Stock-based compensation—consultants - 4,900 Gain on disposal of equipment (10,030 ) - Changes in operating assets and liabilities, net of acquisitions: Accounts receivable (560,150 ) 347,924 Inventories 131,325 (39,215 ) Contract assets 61,747 (139,302 ) Other current assets 31,522 (144,475 ) Other assets 1,463 - Accounts payable and accrued expenses 299,301 69,810 Contract liabilities 153,732 (104,258 ) Net cash from operating activities (951,275 ) (57,067 ) Cash flows from investing activities: Purchases of property and equipment (179,471 ) (142,847 ) Net cash from investing activities (179,471 ) (142,847 ) Cash flows from financing activities: Proceeds from notes payable 383,162 - Proceeds from notes payable - related parties 775,000 - Repayment of notes payable (7,455 ) (36,237 ) Repayment of notes payable, related parties (100,000 ) (178,611 ) Proceeds from sale of common stock - 490,000 Net cash from financing activities 1,050,707 275,152 Net change in cash: (80,039 ) 75,238 Cash at beginning of period 159,744 550,482 Cash at end of period $ 79,705 $ 625,720 Supplemental Cash Flow Information: Cash paid for interest 32,368 6,476 Cash paid for taxes 26,705 14,518 See notes to condensed consolidated financial statements. 5 KESSELRING HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and nature of our business: Basis of presentation: Our unaudited condensed consolidated financial statements as of and for the three months endedDecember 31, 2007 and 2006 have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with interim reporting standards of Regulation S-B of the Securities and Exchange Commission (“SEC”).
